Title: To George Washington from Lieutenant Colonel Udny Hay, 28 June 1780
From: Hay, Udny
To: Washington, George



Sir
Fish Kill [N.Y.] 28th June 1780

I am honourd with yours of 26th, am extremely glad to hear there is such a quantity of flour at Sussex Courthouse though likely to be extremely embarrassed in transporting it to New Windsor, as that part of the State of New york which lyes in the vicinity thereof is in no respect equal to the task, and I have not as much money as would pay for the maintenence of a Gang of teams one night, I have however wrote the Governour at Esopus, and requested he would gett the opinion of the Gentlemen of the Legislature from Orange and Ulster Counties,

how many teams each Precinct could possibly turn out, and what Gentlemen it was best to apply to for their advice and influence on the occasion; I shall endeavour to reap every possible benefit from his answer, nor shall any possible means be left unessayed for hastening on the flour—I have the honour to be with the utmost respect and esteem, Your Excellency’s, most obedient and very humble Sert

Udny Hay


P.S. Since writing I am honourd with yours of this date, The orders for a sufficiency of teams to bring five hundred barrells from Ringwood were unluckily given before it came to hand, they shall however be countermanded.
Your letter for the Governour was immediately on its arrival forwarded on to Esopus.

